ORDER
PER CURIAM.
Alan R. Doerhoff, M.D. (Doctor) and Doer-hoff Surgical Services, P.C. (collectively referred to as Defendants) appeal from a $262,-000 judgment entered against them upon a jury verdict in favor of Camille Bossaller (Patient) and Daniel Bossaller (Patient’s Husband) (collectively referred to as Plaintiffs). Defendants contend the trial court erred in (1) overruling Defendants’ motion for new trial as to counts III and IV of the petition because the damages awarded were *482excessive and not supported by the evidence; (2) packaging the instructions and failing to modify the phrase “occurrence mentioned in the evidence” in the damage instructions; (3) overruling Defendants’ objections to and request for mistrial for Plaintiffs’ question during voir dire asking panel members whether they were concerned about the impact of the verdict on medical costs; (4) overruling Defendants’ objections to Plaintiffs’ questions of two expert witnesses as to whether they agreed with two other experts’ opinions; (5) allowing three experts to comment on certain interrogatory answers and deposition testimony provided by Doctor; and (6) overruling Defendants’ objections to the admission of Doctor’s interrogatory answers and deposition testimony regarding how many lapro-scopic gallbladder, duct-to-duct anastomosis, and/or roux-en-Y procedures Doctor had performed before the January and March 1992 procedures.
The evidence in support of the jury verdict is not insufficient. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential or jurisprudential value. The parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).